Action by a member of a trade union to compel his reinstatement, to set aside and annul a determination of the executive board fining him, requiring his employer to rehire him and for damages against the local union for alleged unlawful expulsion. Plaintiff appeals from the judgment in so far as it denied him damages, denied an annulment of the determination of the executive board of the local union, and denied his re-employment. Cross-appeal by defendant Hibbets from so much of the judgment as reinstated the plaintiff to his status as it existed after the determination of the executive board finding the plaintiff guilty of the offense changed, and fining him, and permitting plaintiff to prosecute his appeal before the joint council in the event that he paid the fine imposed within thirty days after the entry of judgment. Judgment, in so far as it granted plaintiff relief, reversed on the law and the facts, with costs, and the complaint dismissed on the law, without costs. In view of the foregoing, plaintiff’s appeal is dismissed, without costs. The record establishes that the plaintiff did not exhaust his remedies within the local union and the parent body; therefore, he was not entitled to have recourse to the courts for relief, in view of the finding of the court that the defendant Hibbets had acted in good faith. (Havens v. King, 221 App. Div. 475; affd., 250 N. Y. 617; Lafond v. Deems, 81 id. 507.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur. Settle order on notice.